Title: To Benjamin Franklin from Robert R. Livingston, 9 August 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear sir
Philadelphia 9th. August 1782.
Having written to Mr Jay, who I presume is with you, I do not think it necessary to repeat what I have mentioned to him. We have not heard from you since March, a very long period, considering the interesting events that have taken place between that time and this—many vessels have arrived without bringing us a line from you— I am apprehensive that Mr Barclay does not communicate to you the frequent opportunities that offer of writing— I shall write to him upon the subject— Sir Guy Carleton and Admiral Digby have informed the General, that a negotiation for a general peace is now on foot, and that the King his master has agreed to yeild the independence of America, without making it conditional— I shall enclose a copy of his letter at large, which refers to an other object,—the exchange of Prisoners, this great point once yielded. I see nothing that will obstruct your negotiations, except the three points of disenssion, which I have before written to you about, I wish it had been possible to obtain the estimates I mention, as they might have been rendered useful to you upon one of them— But the negligence of the Governors or Legislatures of the several states have rendered all my endeavours hitherto unsuccessful, Notwithstanding repeated promises to give this subject their earliest attention— the restoration of confiscated property has become utterly impossible, and the attempt would throw the Country into the utmost confusion—the fisheries are too important an object for you to lose sight of, and as to the back lands, I do not concieve that England can seriously expect to derive any benefit from them that will be equivalent to the Jealousy that the possession of them would awaken and keep alive between her and this Country. The claims of Spain are the dreams of one who sighs for what he has no title to, and which if attained, would only add to the misery he has already hoarded. The Degree of estimation in which she stand with us you will judge from the Resolution transmited to Mr Jay— I write to him in your cypher being No. 4. of the Cypher which Mr Morris sent you,—this is also written in the same cypher— I would wish you to use that as I have no great reliance upon the one you have written in formerly, it has passed thro’ too many hands— I transmit you a bill for 71.380. Livres, being the amount of one quarters Salary to yourself Messrs. Jay, Adams, Carmichael, Dana & Dumas— No provision is made for the private secretaries or contingencies, not having been furnished with an account of them— I also send bills for the first quarter commencing in January, so that you will on the receipt of this be enabled to pay one half years salary to our foreign Ministers—and their Secretaries.

I just now learn that Carlton has published his, and Digby’s letter to the General, the design of this must either be to see whether the People of this Country will catch so eagerly at the proposition for a peace which yields them their Independence, as to be careless about the Alliance, or to impress them with an Idea that we are indebted for our freedom to the generosity of Great Britain, rather than to the attention of France to our interests in the general Treaty—it is not to be doubted that the good sense, and the gratitude of this Country will defeat both these objects.
I have the honor to be sir with the highest respect & esteem your Excellency’s most obedient humble Servant
Robt R Livingston

NB If Mr. Jay should not be at Paris, I must beg you to open and decypher for him, the letter of this month, and the resolution contained therein, marked on the back below the seal Augt. and send it to him by the earliest opportunity.
  No. 15. 3plicate
  His Excellency Benjamin Franklin

 
Endorsed: Mr Secry. Livingston No. 15 Aug. 9. 1782 Sundry Points of Negociation Bills transmitted
